                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:03-CR-00231-GCM-DCK-1
 UNITED STATES,

                Plaintiff,

    v.                                                         ORDER

 JUAN CARLOS BARRAGAN,

                Defendant.


         THIS MATTER comes before the Court upon Defendant Barragan’s pro se Motion for

Compassionate Release (ECF Doc. 750). For similar reasons as those set forth in the Court’s Order

(ECF Doc. 749) denying Defendant Barragan’s previous motion for compassionate release, the

Court finds that Defendant Barragan has still failed to establish that Compassionate Release is

appropriate. Defendant Barragan’s pro se Motion for Compassionate Release (ECF Doc. 750) is,

therefore, DENIED.

         SO ORDERED.

                                      Signed: March 8, 2021




     Case 3:03-cr-00231-GCM-DCK Document 753 Filed 03/08/21 Page 1 of 1
